Per Curiam.  Indictment : Time. The allegation of time in the indictment is immaterial; the gist of the offence is that spirituous liquor was sold on Sunday, and whether the day of the month is correctly stated is no more important in this than in other cases. Whart. Crim. Pl. and Pr., sec. 121; People v. Ball, 42 Barb., 324; State v. Drake, 64 N. C., 591; State v. Eskridge, 1 Swan, 416. In Robinson v. State, 38 Ark., 548, it was not charged that the offence was committed on Sunday but only on a day of the month which the court judicially knew was not Sunday. That case does not conflict with the view now expressed. Affirmed.